DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant Remarks:
At the outset, Applicant notes that the Office action continues with an impermissible hindsight approach in combining the references. For example, and as similarly discussed in Applicant's previous response, the Office action relies on a hindsight approach, symptoms of which are seen in the fine dissection of claim features and piecing together references using the claims as a blueprint. 
For example, the Office action dissects the feature of "for each data value in the first plurality of data sets, determining a knowledge score for the first predictive model as a combination of a data score and a semantic score of a respective data value," asserting Lin as allegedly teaching "for each data value in the first plurality of data sets, determining a knowledge score for the first predictive model as a combination of a data score ... of a respective data value," and McAteer as allegedly teaching "and a semantic score." Office action, pp. 5-7. Here, the Office action dissects the feature into two pieces, a first piece that is non-sensical ("determining a knowledge score for the first predictive model as a combination of a data score ... of a respective data value") and a second piece that is also non-sensical ("and a semantic score"). 

using "the blueprint [that] has been drawn by the inventor," and is symptomatic of the hindsight approach used within the final Office action. For at least this reason, the rejection is improper and must be withdrawn. 

Examiner Response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	The examiner notes that one of ordinary skill in the art would be able to score a model and base a decision off those scores. The broadest reasonable interpretation of a knowledge score is a score that discloses the amount of information or knowledge a model has. Lin in paragraph Paragraph [0012] discloses “The richness score for a particular data sample indicates how information rich the particular data sample is relative to other retained data samples for determining an accuracy of the trained predictive model.” This is a score based on two other scores to assess the richness of a model. This is reasonably read as the knowledge score. The combination of references are analogous in that they all are related to knowledge graphs and calculating the amount of data covered by a semantic model/ predictive model.

Applicant Remarks:
	For example, the Office action admits that "Royval does not explicitly disclose ... the 
semantic score being determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device, the weights being provided from a knowledge graph, each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain," and asserts McAteer as allegedly curing this admitted deficiency of Royval. Office action, pp. 4-5. McAteer, however, fails to teach features, for which McAteer is asserted. 
For example, McAteer is directed to "quantifying] the intensity of a 'meta-relationship' of a phenomenon between entities in a domain using spreading activation in a semantic graph, during natural language processing," where "[t]he meta-relationship describes a phenomenon," and "[t]he intensity of the phenomenon may ... adaptively measured using graph activation, such as spreading activation." McAteer, [0037], [0038]. McAteer discusses that "the meta- relationship is reflected in the numeric value of the activation weighting and the sign of the value (+/-)," and that "a scoring component 234 ... [scores] nodes in response to the graph activation and an ambient context component 235 [is provided] for an activated sub-graph where the activation weightings on nodes and edges represent the degree of intensity of the meta- relationship." McAteer, [0064], [0088]. 
McAteer, however, fails to teach "a semantic score," much less a semantic score that is "determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device, the weights being provided from a knowledge graph, each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain." Instead, and as discussed 

Examiner Response:
	The examiner respectfully disagrees. According to the applicant’s arguments, it is unclear how a meta-relationship between nodes of concepts in a domain ontology semantic graph as taught in McAteer paragraph [0088], is different from the applicants claim. Under broadest reasonable interpretation, the claim reads on a knowledge graph in which nodes are provided, and some assessment of their relationships via a degree of intensity or semantic score is calculated. The examiner suggests amending the claims further to overcome the prior art of record. The combination of Royval and McAteer and Lin teach the claims as recited.
Applicant Remarks:
As another example, the Office action admits that "Royval in view of McAteer does not explicitly disclose of a respective data value ... for each data value in the first plurality of data sets, determining a knowledge score for the first predictive model as a combination of a data score ... the data score indicating a representative proportion of the respective data value with respect to a total number of data values, ... comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison; and in response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model." Office action, p. 7. The Office action asserts Lin as allegedly curing the admitted deficiencies. Id. Lin, however, fails to teach features, for which Lin is asserted. 

Lin, however, fails to teach "for each data value in the first plurality of data sets, 
determining a knowledge score for the first predictive model as a combination of a data score ... of a respective data value, the data score indicating a representative proportion of the respective data value with respect to a total number of data values." Instead, and as discussed above, Lin discusses "an accuracy of the trained predictive model," but is absent both "a knowledge score for the first predictive model" much less "for each data value in the first plurality of data sets," and "the data score indicating a representative proportion of the respective data value with respect to a total number of data values." 
Examiner Response:
	The examiner respectfully disagrees, the richness score of Lin taught in paragraph [0008] is used to assess the richness of the data used to train the model. Although Lin uses the richness score to in part assess the accuracy, the main purpose of the richness score is to assess “how information rich the particular data sample is relative to other retained data samples” The examiner notes that the richness score is used to calculate the knowledge vastness and coverage of the training data then further using it to assess the accuracy. The applicants claimed invention is directed towards calculating how much knowledge coverage a model achieves. The examiner notes that Lin uses the richness score to ascertain exactly how rich and how much information the data points cover when training the machine learning model. The examiner suggests amending the claims to overcome the prior art.

Applicant Remarks:
Lin also fails to teach "comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison." Instead, and as discussed above, Lin "the new accuracy scores of the trained predictive models stored in the repository 215 can be compared and the most accurate model, i.e., a first trained predictive model, selected." That is, Lin discusses comparing accuracy scores of trained predictive models," not a "knowledge score for each data value." In other words, there is no reasonable interpretation of a data value, as recited in the claims, being a trained predictive model. Further, in an effort to support the rejection, the Office action asserts that "[c]omparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison is taught as comparing a trained predictive model accuracy score to the most accurate model's accuracy score," where "the threshold value being used is taught as the accuracy score of the most accurate model." Office action, p. 8. This assertion is non-sensical, because one would have to already know the accuracy score of the most accurate model to select that accuracy score as a threshold for comparing other accuracy scores. At that point, a 
Examiner Response:
	As noted previously, the examiner respectfully disagrees, the accuracy assessment of Lin is based on the knowledge coverage of the models utilized in Lin. Therefore, the accuracy evaluation using the richness score are analogous. The most accurate models are those that are the most information rich. The examiner notes that comparing and choosing models based on their accuracy is equated to selecting the model that is trained on the most data rich data points. The method of Lin updates the models to create new models with an increases accuracy or data richness to meet the threshold. See response to arguments provided above. 

Applicant Remarks:
Lin also fails to teach "in response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model." Instead, and as discussed above, Lin provides that "the most accurate model, i.e., a first trained predictive model, [is] selected." Lin does not then go on to discuss amending concepts of "the most accurate model" in response to any comparison. 
For at least the foregoing reasons, Royval, McAteer, and Lin, taken as a whole, fail to teach each and every feature of claims 1, 10, and 19, as previously presented, and reconsideration and withdrawal of the rejection are respectfully requested. 
Again, notwithstanding the foregoing and solely in a continued effort to advance 
prosecution of the instant application before appeal, each of claims 1, 10, and 19 have been amended to recite "providing training data comprising data sets associated with one or more of a 
Examiner Response:
	The examiner respectfully disagrees, Lin in Paragraph [0084] teaches “the training data queue 213 accumulates new training data until an update of the updateable trained predictive models included in the predictive model repository 215 is performed. In other implementations, the training data queue 213 only retains a fixed amount of data or is otherwise limited. In such implementations, once the training data queue 213 is full, an update can be performed automatically, a request can be sent to the client computing system 202 requesting instructions to perform an update, or training data in the queue 213 can be deleted to make room for more new training data.” The examiner notes that the method listed in Lin is a means for updating and creating a new model based on the amended training data points. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-13, 15-22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royval (U.S. 20180137424) in view of McAteer (U.S. 20180373699) and Lin (WO2012151198).

Regarding claim 1, (Currently Amended) A computer-implemented method for providing a predictive model based on knowledge coverage (Royval: Paragraph [0034] “compiling, and executing predictive models by leveraging knowledge captured during other predictive modeling operations.” Providing a predictive model based on knowledge coverage is taught as compiling, and executing predictive models by leveraging knowledge captured during other predictive modeling operations.), the method being executed by one or more processors (Royval: Paragraph [0014] “executed by a computer processor, cause the computer processor to implement a method…”) and comprising: providing training data comprising data sets (Royval: Paragraph [0054] “specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model), and training and testing data sets used for statistical and/or machine learning processes for developing the model.” Here, providing training data is taught as the training data sets used for statistical and or machine learning processes for developing the model.) associated with one or more of a process and a device (Royval: Paragraph [0039] “models for predicting different behaviors or outcomes for that asset based on different sets of sensor data received from the asset or from other sources. A predictive model or set of predictive models associated with a particular industrial asset may be referred to as “twinned” to that asset.” Associated with one or more of a process and a device is taught as Different sets of sensor data received from the asset.), data values in the plurality of data sets being recorded by sensors in a set of sensors (Royval: Paragraph [0039] “predictive models for predicting different behaviors or outcomes for that asset based on different sets of sensor data received from the asset or from other sources.” Data values in the plurality of data sets being recorded by sensors in a set of sensors is taught as sets of sensor data received from the asset or from other sources.), each data set corresponding to a respective parameter that is monitored by sensors in the set of sensors (Royval: Paragraph [0083] “The system may infer that certain sensors of the same type (e.g., temperature sensors) may have different typical min/max value ranges, depending on the context of where those sensors are located on the asset being modeled.” The examiner notes that the prior art teaches the use of temperature sensors which records the temperature (i.e. parameter monitored by sensors).); providing, from the training data, a first plurality of data sets as representative data by multi-dimensional similarity comparison between the training data and test data (Royval: Paragraph [0054] “These parameters may include, but are not limited to, the particular asset, component, or sub-component being modeled, the data features ingested by the predictive model, any preprocessing/data cleaning steps to perform on those features, the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model), and training and testing data sets used for statistical and/or machine learning processes for developing the model.” [0080] “embodiments may evaluate the similarity of a given set of context data to previously received context data and infer the context by comparison.” Here, the examiner notes that Royval calculates the similarity of a given set of context data to previously received context data to make an inference. The current system uses training data to train the system then uses testing data sets to generate an output. Refer to paragraph [0121] for further analysis.), the test data comprising an output of a first predictive model (Royval: Paragraph [0086] “These subtasks may capture the information relevant to each stage (e.g., what type of data was used, what classes of inputs and output were selected, what class of model it is, what parameters were used, what physical asset the model is associated with, the duration of the build task, and the modeling outcome).” The test data is taught as the testing data used in Paragraph [0080] that provides the modeling outcome.), each data set in the first plurality of data sets comprising a sub-set of the training data used to train the first predictive model (Royval: Paragraph [0059] “A user may also indicate other modeling operations related to management or editing of predictive models, such as “selecting a dataset on which to train a model,”” Here, the datasets ae selected and used to train the predictive model. Refer to paragraph [0128] for additional details regarding subsets of datasets.); receiving a first predictive model for the first plurality of data sets (Royval: Paragraph [0037] “As used herein, references to the process of “authoring” the predictive model should be understood to refer to process of selecting input data, features of the input data, measured outcomes, the desired analytical technique(s), whether the model is self-training, and other characteristics of the process by which the resulting analytic is generated and executes.” Receiving, by the one or more processors, a first predictive model for the first plurality of data sets is taught as the predictive model that selects input data, features of the input data, and measured outcomes.); …
Royval does not explicitly disclose for each data value in the first plurality of data sets, determining a knowledge score for the first predictive model as a combination of a data score and a semantic score of a respective data value, the data score indicating a representative proportion of the respective data value with respect to a total number of data values, and the semantic score being determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device, the weights being provided from a knowledge graph, each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain; comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison; and in response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model.
McAteer further teaches … and a semantic score …(McAteer: Paragraph [0088] “a scoring component 234 for scoring nodes in response to the graph activation and an ambient context component 235 for an activated sub-graph where the activation weightings on nodes and edges represent the degree of intensity of the meta-relationship.” The semantic score is taught as scoring the semantic graphs nodes and edges based on the weightings in order to represent a relationship. Refer to Paragraph [0076] for further analysis.), … and the semantic score being determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device (McAteer: Paragraph [0088] “a scoring component 234 for scoring nodes in response to the graph activation and an ambient context component 235 for an activated sub-graph where the activation weightings on nodes and edges represent the degree of intensity of the meta-relationship.” The semantic score being determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device is taught as scoring the semantic graphs nodes and edges based on the weightings in order to represent a relationship. Refer to Paragraph [0076] for further analysis.), the weights being provided from a knowledge graph (McAteer: Paragraph [0009] “providing a semantic graph based on a knowledge base in which concepts in the form of graph nodes are linked by semantic relationships in the form of graph edges; encoding in metadata of the edges and nodes of the semantic graph, weightings for measuring a meta-relationship, wherein the meta-relationship applies to the concepts of the semantic graph and is independent of the semantic relationship defined by the edges of the semantic graph;” The weights being provided from a knowledge graph is taught as a semantic graph based on a knowledge base in which concepts are in the form or graph nodes linked by semantic relationships. The concepts have weightings for measuring the relationships in the semantic graph.), each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain (McAteer: Paragraph [0015] “the weightings may be feature vectors that may be calculated in response to runtime inputs for the nodes for instances of concepts of an input context. This enables the advantage of runtime adaptation of the weightings based on the inputs for the input context being scored. The feature vectors may include relevance factors to be applied to the runtime inputs for the nodes and the relevance factors may be different for different nodes.” Each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain is taught as the weightings that may be feature vectors for the nodes for instances of concepts. The feature vectors may include relevance factors (i.e. a relevance of the concept to the domain).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive model ontology of Royval with the semantic graph with weights used in scoring of McAteer in order to implement weights to one or more concepts in a semantic graph to produce a measure of a meta-relationship for a sub-set of concepts using graph activation, thereby providing an improved analysis of phenomena related to relationships between entities (McAteer: Paragraph [0008] “There are various fields in NLP that analyze phenomena related to relationships between entities. Examples of such fields include: sentiment analysis, bias detection, geo-spatial inference, contextual relevance and risk assessment. Accurate scoring of such phenomena across entities is a need in the prior art methods and improved analysis of such phenomena is required.”).
Royval in view of McAteer does not explicitly disclose of a respective data value … for each data value in the first plurality of data sets, determining a knowledge score for the first predictive model as a combination of a data score… the data score indicating a representative proportion of the respective data value with respect to a total number of data values,… comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison; and in response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model.
Lin further teaches of a respective data value … for each data value in the first plurality of data sets (Lin: Paragraph [0004] “receiving over a network a series of training data sets” [0057] “ the training data can be provided using a comma-separated value format, or a sparse vector format.” A respective data value … for each data value in the first plurality of data sets is taught as the training data set that is provided in comma-separated value format), determining a knowledge score for the first predictive model as a combination of a data score (Lin: Paragraph [0012] “The richness score for a particular data sample indicates how information rich the particular data sample is relative to other retained data samples for determining an accuracy of the trained predictive model.” The richness score is taught as the data score. The overall accuracy score is taught as the knowledge score. The overall accuracy score is based on the richness score.)… the data score indicating a representative proportion of the respective data value with respect to a total number of data values (Lin: Paragraph [0012] “The richness score for a particular data sample indicates how information rich the particular data sample is relative to other retained data samples for determining an accuracy of the trained predictive model.” The data score indicating a representative proportion of the respective data value with respect to a total number of data values is taught as the richness score for a particular data sample indicates how information rich the particular data sample (i.e. the respective data value) is relative to other retained data samples (i.e. the total number of data values).),… comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison (Lin: Paragraph [0113] “A trained predictive model is selected from the multiple trained predictive models based on their respective new accuracy scores. That is, the new accuracy scores of the trained predictive models stored in the repository 215 can be compared and the most accurate model, i.e., a first trained predictive model, selected.” Comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison is taught as comparing a trained predictive model accuracy score to the most accurate model’s accuracy score. In this case the threshold value being used is taught as the accuracy score of the most accurate model.); and in response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model (Lin: Paragraph [0084] “the training data queue 213 accumulates new training data until an update of the updateable trained predictive models included in the predictive model repository 215 is performed. In other implementations, the training data queue 213 only retains a fixed amount of data or is otherwise limited. In such implementations, once the training data queue 213 is full, an update can be performed automatically, a request can be sent to the client computing system 202 requesting instructions to perform an update, or training data in the queue 213 can be deleted to make room for more new training data.” In response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model is taught as updating the updateable trained predictive model by deleting training data and updating with new training data. The updated model is taught as the second predictive model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Royval and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”).
Regarding claim 2, Royval in view of McAteer and Lin teaches the method of claim 1, Royval further teaches wherein each data set in the first plurality of data sets comprises representative data of the training data (Royval: Paragraph [0054] “ the predictive model, any preprocessing/data cleaning steps to perform on those features, the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model), and training and testing data sets used for statistical and/or machine learning processes for developing the model.” Here, the system of Royval trains the deep learning neural network based on the training data sets used to develop the model.).
Regarding claim 3, Royval in view of McAteer and Lin teaches the method of claim 2, Royval further teaches …, and the plurality of concepts are included in the representative data (Royval: Paragraph [0123] “relevant modeling knowledge is determined based on the received context data.” The plurality of concepts are included in the representative data is taught as the relevant modeling knowledge is determined based on the received context data.).
 McAteer further teaches wherein the semantic score is determined based on the weights (McAteer: Paragraph [0088] “a scoring component 234 for scoring nodes in response to the graph activation and an ambient context component 235 for an activated sub-graph where the activation weightings on nodes and edges represent the degree of intensity of the meta-relationship.” Semantic score is determined based on the weights is taught as scoring the semantic graphs nodes and edges based on the weightings in order to represent a relationship. Refer to Paragraph [0076] for further analysis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive model ontology of Royval with the semantic graph with weights used in scoring of McAteer in order to implement weights to one or more concepts in a semantic graph to produce a measure of a meta-relationship for a sub-set of concepts using graph activation, thereby providing an improved analysis of phenomena related to relationships between entities (McAteer: Paragraph [0008] “There are various fields in NLP that analyze phenomena related to relationships between entities. Examples of such fields include: sentiment analysis, bias detection, geo-spatial inference, contextual relevance and risk assessment. Accurate scoring of such phenomena across entities is a need in the prior art methods and improved analysis of such phenomena is required.”).
Claim 12 and 21 are similarly rejected refer to claim 3 for further analysis.
Regarding claim 4, Royval in view of McAteer and Lin teaches the method of claim 1, wherein the comparison provides that the knowledge score is below the threshold knowledge score (Lin: Paragraph [0113] “A trained predictive model is selected from the multiple trained predictive models based on their respective new accuracy scores. That is, the new accuracy scores of the trained predictive models stored in the repository 215 can be compared and the most accurate model, i.e., a first trained predictive model, selected.” The comparison provides that the knowledge score is below the threshold knowledge score is taught as comparing a trained predictive model accuracy score to the most accurate model’s accuracy score. In this case the threshold value being used is taught as being below the accuracy score of the most accurate model.), and, in response, the data in the first plurality of data sets is recomposed to provide the second plurality of data sets (Lin: Paragraph [0103] “The test data includes at least some new test data (i.e., test data received after the initial training data) and is determined after receiving the new test data. The new test data can also be used, either alone or together with previously received test data, to update an updateable predictive model included in the repository 215. The repository 215 is updated to include the updated,” In response, the data in the first plurality of data sets is recomposed to provide the second plurality of data sets is taught as receiving the new test data after the initial training data in order to update the predictive model.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Royval and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”).
Claim 13 and 22 are similarly rejected refer to claim 4 for further analysis.
Regarding claim 6, Royval in view of McAteer and Lin teaches the method of claim 1, Royval further teaches wherein at least one sensor in the set of sensors (Royval: Paragraph [0039] “predicting different behaviors or outcomes for that asset based on different sets of sensor data received from the asset or from other sources.” At least one sensor in the set of sensors is taught as sets of sensor data received from the asset or from other sources) comprises an Internet-of-Things (IoT) device that monitors the process (Royval: Paragraph [0041] “external resources using the Internet of Things (IoT) or other data services”). Claim 15 and 24 are similarly rejected refer to claim 6 for further analysis.
Regarding claim 7, Royval in view of McAteer and Lin teaches the method of claim 1, wherein the domain ontology is recorded in a computer-readable knowledge graph (Royval: Paragraph [0062] “This formatted derived modeling knowledge 127 may be provided to the knowledge display interface 116 as an interface or series of interactive interface controls, such as an interactive knowledge graph.” Wherein the domain ontology is recorded in a computer-readable knowledge graph is taught as using an interactive knowledge graph in order to determine a plurality of records associated with a particular element of an ontology.). Claim 16 and 25 are similarly rejected refer to claim 7 for further analysis.
Regarding claim 8, Royval in view of McAteer and Lin teaches the method of claim 1, Lin further teaches wherein concepts in the first predictive model are amended by removing one or (Lin: Paragraph [0132] “a data sample is selected to be assigned a richness score of 0 (i.e., to effectively remove the data sample from the test data) based on whether removal of the data sample will increase the overall score of the data samples.” Concepts in the first predictive model are amended by removing one or more concepts based on the comparison is taught as the data sample assigned a richness score of 0 in or to remove the data sample so that it is not further used to update the models.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Royval and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”)
Claim 17 and 26 are similarly rejected refer to claim 8 for further analysis.
Regarding claim 9, Royval in view of McAteer and Lin teaches the method of claim 1, Lin further teaches wherein concepts in the first predictive model are amended by adding one or more concepts based on the comparison (Lin: Paragraph [0084] “the training data queue 213 accumulates new training data until an update of the updateable trained predictive models included in the predictive model repository 215 is performed.” Concepts in the first predictive model are amended by adding one or more concepts based on the comparison is taught as updating the updateable trained predictive model with new training data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Royval and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”)
Claim 18 and 27 are similarly rejected refer to claim 9 for further analysis.
Regarding claim 10, Royval teaches a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors (Royval: Paragraph [0014] “a non-transitory computer readable storage medium comprising instructions that, when executed by a computer processor, cause the computer processor to implement a method ”), cause the one or more processors to perform operations for providing a predictive model based on knowledge coverage (Royval: Paragraph [0034] “compiling, and executing predictive models by leveraging knowledge captured during other predictive modeling operations.” Providing a predictive model based on knowledge coverage is taught as compiling, and executing predictive models by leveraging knowledge captured during other predictive modeling operations.), the operations comprising: providing training data comprising data sets (Royval: Paragraph [0054] “specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model), and training and testing data sets used for statistical and/or machine learning processes for developing the model.” Here, providing training data is taught as the training data sets used for statistical and or machine learning processes for developing the model.) associated with one or more of a process and a device (Royval: Paragraph [0039] “models for predicting different behaviors or outcomes for that asset based on different sets of sensor data received from the asset or from other sources. A predictive model or set of predictive models associated with a particular industrial asset may be referred to as “twinned” to that asset.” Associated with one or more of a process and a device is taught as Different sets of sensor data received from the asset.), data values in the plurality of data sets being recorded by sensors in a set of sensors (Royval: Paragraph [0039] “predictive models for predicting different behaviors or outcomes for that asset based on different sets of sensor data received from the asset or from other sources.” Data values in the plurality of data sets being recorded by sensors in a set of sensors is taught as sets of sensor data received from the asset or from other sources.) , each data set corresponding to a respective parameter that is monitored by sensors in the set of sensors (Royval: Paragraph [0083] “The system may infer that certain sensors of the same type (e.g., temperature sensors) may have different typical min/max value ranges, depending on the context of where those sensors are located on the asset being modeled.” The examiner notes that the prior art teaches the use of temperature sensors which records the temperature (i.e. parameter monitored by sensors).); providing, from the training data, a first plurality of data sets as representative data by multi-dimensional similarity comparison between the training data and test data (Royval: Paragraph [0054] “These parameters may include, but are not limited to, the particular asset, component, or sub-component being modeled, the data features ingested by the predictive model, any preprocessing/data cleaning steps to perform on those features, the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model), and training and testing data sets used for statistical and/or machine learning processes for developing the model.” [0080] “embodiments may evaluate the similarity of a given set of context data to previously received context data and infer the context by comparison.” Here, the examiner notes that Royval calculates the similarity of a given set of context data to previously received context data to make an inference. The current system uses training data to train the system then uses testing data sets to generate an output. Refer to paragraph [0121] for further analysis.), the test data comprising an output of a first predictive model (Royval: Paragraph [0086] “These subtasks may capture the information relevant to each stage (e.g., what type of data was used, what classes of inputs and output were selected, what class of model it is, what parameters were used, what physical asset the model is associated with, the duration of the build task, and the modeling outcome).” The test data is taught as the testing data used in Paragraph [0080] that provides the modeling outcome.), each data set in the first plurality of data sets comprising a sub-set of the training data used to train the first predictive model (Royval: Paragraph [0059] “A user may also indicate other modeling operations related to management or editing of predictive models, such as “selecting a dataset on which to train a model,”” Here, the datasets ae selected and used to train the predictive model. Refer to paragraph [0128] for additional details regarding subsets of datasets.); receiving a first predictive model for the first plurality of data sets (Royval: Paragraph [0037] “As used herein, references to the process of “authoring” the predictive model should be understood to refer to process of selecting input data, features of the input data, measured outcomes, the desired analytical technique(s), whether the model is self-training, and other characteristics of the process by which the resulting analytic is generated and executes.” Receiving, by the one or more processors, a first predictive model for the first plurality of data sets is taught as the predictive model that selects input data, features of the input data, and measured outcomes.); …
Royval does not explicitly disclose for each data value in the first plurality of data sets, determining a knowledge score for the first predictive model as a combination of a data score and a semantic score of a respective data value, the data score indicating a representative proportion of the respective data value with respect to a total number of data values, and the semantic score being determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device, the weights being provided from a knowledge graph, each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain; comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison; and in response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model.
(McAteer: Paragraph [0088] “a scoring component 234 for scoring nodes in response to the graph activation and an ambient context component 235 for an activated sub-graph where the activation weightings on nodes and edges represent the degree of intensity of the meta-relationship.” The semantic score is taught as scoring the semantic graphs nodes and edges based on the weightings in order to represent a relationship. Refer to Paragraph [0076] for further analysis.), … and the semantic score being determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device (McAteer: Paragraph [0088] “a scoring component 234 for scoring nodes in response to the graph activation and an ambient context component 235 for an activated sub-graph where the activation weightings on nodes and edges represent the degree of intensity of the meta-relationship.” The semantic score being determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device is taught as scoring the semantic graphs nodes and edges based on the weightings in order to represent a relationship. Refer to Paragraph [0076] for further analysis.), the weights being provided from a knowledge graph (McAteer: Paragraph [0009] “providing a semantic graph based on a knowledge base in which concepts in the form of graph nodes are linked by semantic relationships in the form of graph edges; encoding in metadata of the edges and nodes of the semantic graph, weightings for measuring a meta-relationship, wherein the meta-relationship applies to the concepts of the semantic graph and is independent of the semantic relationship defined by the edges of the semantic graph;” The weights being provided from a knowledge graph is taught as a semantic graph based on a knowledge base in which concepts are in the form or graph nodes linked by semantic relationships. The concepts have weightings for measuring the relationships in the semantic graph.), each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain (McAteer: Paragraph [0015] “the weightings may be feature vectors that may be calculated in response to runtime inputs for the nodes for instances of concepts of an input context. This enables the advantage of runtime adaptation of the weightings based on the inputs for the input context being scored. The feature vectors may include relevance factors to be applied to the runtime inputs for the nodes and the relevance factors may be different for different nodes.” Each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain is taught as the weightings that may be feature vectors for the nodes for instances of concepts. The feature vectors may include relevance factors (i.e. a relevance of the concept to the domain).); …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive model ontology of Royval with the semantic graph with weights used in scoring of McAteer in order to implement weights to one or more concepts in a semantic graph to produce a measure of a meta-relationship for a sub-set of concepts using graph activation, thereby providing an improved analysis of phenomena related to relationships between entities (McAteer: Paragraph [0008] “There are various fields in NLP that analyze phenomena related to relationships between entities. Examples of such fields include: sentiment analysis, bias detection, geo-spatial inference, contextual relevance and risk assessment. Accurate scoring of such phenomena across entities is a need in the prior art methods and improved analysis of such phenomena is required.”).

Lin further teaches of a respective data value … for each data value in the first plurality of data sets (Lin: Paragraph [0004] “receiving over a network a series of training data sets” [0057] “ the training data can be provided using a comma-separated value format, or a sparse vector format.” A respective data value … for each data value in the first plurality of data sets is taught as the training data set that is provided in comma-separated value format), determining a knowledge score for the first predictive model as a combination of a data score (Lin: Paragraph [0012] “The richness score for a particular data sample indicates how information rich the particular data sample is relative to other retained data samples for determining an accuracy of the trained predictive model.” The richness score is taught as the data score. The overall accuracy score is taught as the knowledge score. The overall accuracy score is based on the richness score.)… the data score indicating a representative proportion of the respective data value with respect to a total number of data values (Lin: Paragraph [0012] “The richness score for a particular data sample indicates how information rich the particular data sample is relative to other retained data samples for determining an accuracy of the trained predictive model.” The data score indicating a representative proportion of the respective data value with respect to a total number of data values is taught as the richness score for a particular data sample indicates how information rich the particular data sample (i.e. the respective data value) is relative to other retained data samples (i.e. the total number of data values).),… comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison (Lin: Paragraph [0113] “A trained predictive model is selected from the multiple trained predictive models based on their respective new accuracy scores. That is, the new accuracy scores of the trained predictive models stored in the repository 215 can be compared and the most accurate model, i.e., a first trained predictive model, selected.” Comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison is taught as comparing a trained predictive model accuracy score to the most accurate model’s accuracy score. In this case the threshold value being used is taught as the accuracy score of the most accurate model.); and in response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model (Lin: Paragraph [0084] “the training data queue 213 accumulates new training data until an update of the updateable trained predictive models included in the predictive model repository 215 is performed. In other implementations, the training data queue 213 only retains a fixed amount of data or is otherwise limited. In such implementations, once the training data queue 213 is full, an update can be performed automatically, a request can be sent to the client computing system 202 requesting instructions to perform an update, or training data in the queue 213 can be deleted to make room for more new training data.” In response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model is taught as updating the updateable trained predictive model by deleting training data and updating with new training data. The updated model is taught as the second predictive model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Royval and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”)

Regarding claim 11, Royval in view of McAteer and Lin teaches the computer-readable storage medium of claim 10, Royval further teaches wherein operations further comprise: providing representative data based on the first plurality of data sets (Royval: Paragraph [0123] “relevant modeling knowledge is determined based on the received context data. The relevant modeling knowledge may include, for example, particular correlations in the derived modeling knowledge that include or reference model parameters, metadata, model type, or the like specified in the received context data.” Providing representative data based on the first plurality of data sets is taught as relevant modeling knowledge based on the received context data that included correlations in the derived modeling knowledge.);
McAteer further teaches and determining the semantic score for the representative data (McAteer: Paragraph [0088] “a scoring component 234 for scoring nodes in response to the graph activation and an ambient context component 235 for an activated sub-graph where the activation weightings on nodes and edges represent the degree of intensity of the meta-relationship.” Semantic score is determined based on the weights is taught as scoring the semantic graphs nodes and edges based on the weightings in order to represent a relationship. Refer to Paragraph [0076] for further analysis.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive model ontology of Royval with the semantic graph with weights used in scoring of McAteer in order to implement weights to one or more concepts in a semantic graph to produce a measure of a meta-relationship for a sub-set of concepts using graph activation, thereby providing an improved analysis of phenomena related to relationships between entities (McAteer: Paragraph [0008] “There are various fields in NLP that analyze phenomena related to relationships between entities. Examples of such fields include: sentiment analysis, bias detection, geo-spatial inference, contextual relevance and risk assessment. Accurate scoring of such phenomena across entities is a need in the prior art methods and improved analysis of such phenomena is required.”).
Lin further teaches …the knowledge score (Lin: Paragraph [0012] “The richness score for a particular data sample indicates how information rich the particular data sample is relative to other retained data samples for determining an accuracy of the trained predictive model.” The richness score is taught as the data score. The overall accuracy score is taught as the knowledge score. The overall accuracy score is based on the richness score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Royval and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”).

Claim 20 is similarly rejected, refer to claim 11 for further analysis.

Regarding claim 19, Royval teaches a system, comprising: one or more processors (Royval: Paragraph [0014] “a computer processor, cause the computer processor to implement a method ”); and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors (Royval: Paragraph [0014] “a non-transitory computer readable storage medium comprising instructions that, when executed by a computer processor, cause the computer processor to implement a method ”), cause the one or more processors to perform operations for providing a predictive model based on knowledge coverage (Royval: Paragraph [0034] “compiling, and executing predictive models by leveraging knowledge captured during other predictive modeling operations.” Providing a predictive model based on knowledge coverage is taught as compiling, and executing predictive models by leveraging knowledge captured during other predictive modeling operations.), the operations comprising: providing training data comprising data sets (Royval: Paragraph [0054] “specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model), and training and testing data sets used for statistical and/or machine learning processes for developing the model.” Here, providing training data is taught as the training data sets used for statistical and or machine learning processes for developing the model.) associated with one or more of a process and a device (Royval: Paragraph [0039] “models for predicting different behaviors or outcomes for that asset based on different sets of sensor data received from the asset or from other sources. A predictive model or set of predictive models associated with a particular industrial asset may be referred to as “twinned” to that asset.” Associated with one or more of a process and a device is taught as Different sets of sensor data received from the asset.), data values in the plurality of data sets being recorded by sensors in a set of sensors (Royval: Paragraph [0039] “predictive models for predicting different behaviors or outcomes for that asset based on different sets of sensor data received from the asset or from other sources.” Data values in the plurality of data sets being recorded by sensors in a set of sensors is taught as sets of sensor data received from the asset or from other sources.), each data set corresponding to a respective parameter that is monitored by sensors in the set of sensors (Royval: Paragraph [0083] “The system may infer that certain sensors of the same type (e.g., temperature sensors) may have different typical min/max value ranges, depending on the context of where those sensors are located on the asset being modeled.” The examiner notes that the prior art teaches the use of temperature sensors which records the temperature (i.e. parameter monitored by sensors).); providing, from the training data, a first  (Royval: Paragraph [0054] “These parameters may include, but are not limited to, the particular asset, component, or sub-component being modeled, the data features ingested by the predictive model, any preprocessing/data cleaning steps to perform on those features, the analytic applied to the data features to generate a result, specific values of parameters used to configure the analytic (e.g., number of nodes and layers in a deep learning neural network model, maximum order for a regression model), and training and testing data sets used for statistical and/or machine learning processes for developing the model.” [0080] “embodiments may evaluate the similarity of a given set of context data to previously received context data and infer the context by comparison.” Here, the examiner notes that Royval calculates the similarity of a given set of context data to previously received context data to make an inference. The current system uses training data to train the system then uses testing data sets to generate an output. Refer to paragraph [0121] for further analysis.), the test data comprising an output of a first predictive model (Royval: Paragraph [0086] “These subtasks may capture the information relevant to each stage (e.g., what type of data was used, what classes of inputs and output were selected, what class of model it is, what parameters were used, what physical asset the model is associated with, the duration of the build task, and the modeling outcome).” The test data is taught as the testing data used in Paragraph [0080] that provides the modeling outcome.), each data set in the first plurality of data sets comprising a sub-set of the training data used to train the first predictive model (Royval: Paragraph [0059] “A user may also indicate other modeling operations related to management or editing of predictive models, such as “selecting a dataset on which to train a model,”” Here, the datasets ae selected and used to train the predictive model. Refer to paragraph [0128] for additional details regarding subsets of datasets.); receiving a first predictive model for the first plurality of data sets (Royval: Paragraph [0037] “As used herein, references to the process of “authoring” the predictive model should be understood to refer to process of selecting input data, features of the input data, measured outcomes, the desired analytical technique(s), whether the model is self-training, and other characteristics of the process by which the resulting analytic is generated and executes.” Receiving, by the one or more processors, a first predictive model for the first plurality of data sets is taught as the predictive model that selects input data, features of the input data, and measured outcomes.).
Royval does not explicitly disclose for each data value in the first plurality of data sets, determining a knowledge score for the first predictive model as a combination of a data score and a semantic score of a respective data value, the data score indicating a representative proportion of the respective data value with respect to a total number of data values, and the semantic score being determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device, the weights being provided from a knowledge graph, each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain; comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison; and in response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model.
McAteer further teaches … and a semantic score …(McAteer: Paragraph [0088] “a scoring component 234 for scoring nodes in response to the graph activation and an ambient context component 235 for an activated sub-graph where the activation weightings on nodes and edges represent the degree of intensity of the meta-relationship.” The semantic score is taught as scoring the semantic graphs nodes and edges based on the weightings in order to represent a relationship. Refer to Paragraph [0076] for further analysis.), … and the semantic score being determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device (McAteer: Paragraph [0088] “a scoring component 234 for scoring nodes in response to the graph activation and an ambient context component 235 for an activated sub-graph where the activation weightings on nodes and edges represent the degree of intensity of the meta-relationship.” The semantic score being determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device is taught as scoring the semantic graphs nodes and edges based on the weightings in order to represent a relationship. Refer to Paragraph [0076] for further analysis.), the weights being provided from a knowledge graph (McAteer: Paragraph [0009] “providing a semantic graph based on a knowledge base in which concepts in the form of graph nodes are linked by semantic relationships in the form of graph edges; encoding in metadata of the edges and nodes of the semantic graph, weightings for measuring a meta-relationship, wherein the meta-relationship applies to the concepts of the semantic graph and is independent of the semantic relationship defined by the edges of the semantic graph;” The weights being provided from a knowledge graph is taught as a semantic graph based on a knowledge base in which concepts are in the form or graph nodes linked by semantic relationships. The concepts have weightings for measuring the relationships in the semantic graph.), each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain (McAteer: Paragraph [0015] “the weightings may be feature vectors that may be calculated in response to runtime inputs for the nodes for instances of concepts of an input context. This enables the advantage of runtime adaptation of the weightings based on the inputs for the input context being scored. The feature vectors may include relevance factors to be applied to the runtime inputs for the nodes and the relevance factors may be different for different nodes.” Each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain is taught as the weightings that may be feature vectors for the nodes for instances of concepts. The feature vectors may include relevance factors (i.e. a relevance of the concept to the domain).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive model ontology of Royval with the semantic graph with weights used in scoring of McAteer in order to implement weights to one or more concepts in a semantic graph to produce a measure of a meta-relationship for a sub-set of concepts using graph activation, thereby providing an improved analysis of phenomena related to relationships between entities (McAteer: Paragraph [0008] “There are various fields in NLP that analyze phenomena related to relationships between entities. Examples of such fields include: sentiment analysis, bias detection, geo-spatial inference, contextual relevance and risk assessment. Accurate scoring of such phenomena across entities is a need in the prior art methods and improved analysis of such phenomena is required.”).
Royval in view of McAteer does not explicitly disclose of a respective data value … for each data value in the first plurality of data sets, determining a knowledge score for the first predictive model as a combination of a data score… the data score indicating a representative 
Lin further teaches of a respective data value … for each data value in the first plurality of data sets (Lin: Paragraph [0004] “receiving over a network a series of training data sets” [0057] “ the training data can be provided using a comma-separated value format, or a sparse vector format.” A respective data value … for each data value in the first plurality of data sets is taught as the training data set that is provided in comma-separated value format), determining a knowledge score for the first predictive model as a combination of a data score (Lin: Paragraph [0012] “The richness score for a particular data sample indicates how information rich the particular data sample is relative to other retained data samples for determining an accuracy of the trained predictive model.” The richness score is taught as the data score. The overall accuracy score is taught as the knowledge score. The overall accuracy score is based on the richness score.)… the data score indicating a representative proportion of the respective data value with respect to a total number of data values (Lin: Paragraph [0012] “The richness score for a particular data sample indicates how information rich the particular data sample is relative to other retained data samples for determining an accuracy of the trained predictive model.” The data score indicating a representative proportion of the respective data value with respect to a total number of data values is taught as the richness score for a particular data sample indicates how information rich the particular data sample (i.e. the respective data value) is relative to other retained data samples (i.e. the total number of data values).),… comparing the (Lin: Paragraph [0113] “A trained predictive model is selected from the multiple trained predictive models based on their respective new accuracy scores. That is, the new accuracy scores of the trained predictive models stored in the repository 215 can be compared and the most accurate model, i.e., a first trained predictive model, selected.” Comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison is taught as comparing a trained predictive model accuracy score to the most accurate model’s accuracy score. In this case the threshold value being used is taught as the accuracy score of the most accurate model.); and in response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model (Lin: Paragraph [0084] “the training data queue 213 accumulates new training data until an update of the updateable trained predictive models included in the predictive model repository 215 is performed. In other implementations, the training data queue 213 only retains a fixed amount of data or is otherwise limited. In such implementations, once the training data queue 213 is full, an update can be performed automatically, a request can be sent to the client computing system 202 requesting instructions to perform an update, or training data in the queue 213 can be deleted to make room for more new training data.” In response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model is taught as updating the updateable trained predictive model by deleting training data and updating with new training data. The updated model is taught as the second predictive model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Royval and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”).

Claim 5, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royval (U.S. 20180137424) in view of McAteer (U.S. 20180373699), Lin (WO2012151198) and Misumi (U.S. 20190387059).

Regarding claim 5, Royval in view of McAteer and Lin teaches the method of claim 1, Lin further teaches … and selectively removing the data from the first plurality of data sets to provide the second plurality of data sets (Lin: Paragraph [0084] “the training data queue 213 accumulates new training data until an update of the updateable trained predictive models included in the predictive model repository 215 is performed. In other implementations, the training data queue 213 only retains a fixed amount of data or is otherwise limited. In such implementations, once the training data queue 213 is full, an update can be performed automatically, a request can be sent to the client computing system 202 requesting instructions to perform an update, or training data in the queue 213 can be deleted to make room for more new training data.” In response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model is taught as updating the updateable trained predictive model by deleting training data and updating with new training data. The updated model is taught as the second predictive model.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Royval and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”).

Misumi further teaches further comprising recomposing data by: determining, for each sensor in the set of sensors (Misuni: Paragraph [0039] “sensing data transmitted from the sensors of the sensor groups” The sensing data from the sensor groups are used in in the similarity calculation.), a score based on respective sensor metadata (Misuni: Paragraph [0007] “ The similarity evaluation unit is configured to calculate a similarity between the first metadata acquired by the first acquisition unit and the second metadata acquired by the second acquisition unit by performing matching of the first and second metadata, and evaluate the similarity.” Determining, for each sensor in the set of sensors, a score based on respective sensor metadata is taught as calculate a similarity between the first metadata acquired by the first acquisition unit and the second metadata acquired by the second acquisition unit by performing matching of the first and second metadata, and evaluate the similarity. The similarity is calculated by the score calculation.);… , in response to determining that a score of at least one sensor is below a threshold score (Misumi: Abstract “calculates scores according to the degree of matching therebetween, and, in the case where the total value of the scores (similarity) does not meet a predetermined first threshold” Determining that a score of at least one sensor is below a threshold score is taught as the total value of the scores (similarity) does not meet a predetermined first threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Royval, McAteer and Lin with the similarity scoring for metadata of Misumi in order to implement a similarity calculation between the first metadata acquired by the first acquisition unit and the second metadata acquired by the second acquisition unit by performing matching of the first and second metadata, thereby enhancing the possibility of sensing data being distributed in the case where matching of metadata determines that conditions do not coincide. This ensures that the system is utilizing data that is accurate and/or meets the predetermined condition (Misumi: Paragraph [0022] “a sensing data distribution system that is able to further enhance the possibility of sensing data being distributed in the case where matching of metadata determines that conditions do not coincide and an apparatus and computer program thereof can be provided.”). 

Claim 14 and 23 are similarly rejected refer to claim 5 for further analysis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126